 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
As set forth in this SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”)
and in exchange for the consideration specified herein provided by MobileSmith,
Inc, a Delaware Corporation (the “Company”), and Bob Dieterle (“Employee,”
together the “Parties”) agrees as follows:
 

1.    Company.  The term "Company" as used herein means and encompasses any one
and/or all of the following: (a) MobileSmith, Inc. a Delaware corporation, and
any subsidiary, parent company, associated entity, affiliated entity, related
entity, or division thereof, now or previously existing or hereafter created;
and (b) any current or former owner, officer, director, board member, trustee,
agent, shareholder, representative, attorney, employee, successor, assign, or
employee benefit or welfare program or plan (including the administrators,
trustees, and fiduciaries of such program or plan) of an entity encompassed by
subparagraph 1(a).



2.    Payment.  In exchange for Employee's execution of this Agreement, the
Company will pay Employee consideration as follows:


 
a.    An aggregate amount of $90,000, less applicable withholdings and
deductions that are required by law, which amount represents six months’ pay at
Employee’s most recent base salary. Employee’s Severance will be paid in six
equal installments (each a “Severance Payment”) to be paid pursuant to the
Company’s regular month-end payroll practices, the first of which will be paid
in the next month-end payroll after the Effective Date of this Agreement (such
period during which Severance Payments are owed, the “Severance Period”).
 
b.    If the Employee timely elects continued health care coverage under COBRA,
the Company will pay the full amount of the Employee’s COBRA premiums necessary
to continue the Employee’s coverage (“COBRA Premiums”) through the period (the
“COBRA Premium Period”) starting on the Separation Date and ending on the
earliest to occur of: (i) the end of the Severance Period (6 months), or (ii)
the date the Employee and any eligible dependents, if applicable, become
eligible for group health insurance coverage through a new employer; or (iii)
the date the Employee ceases to be eligible for COBRA continuation coverage for
any reason, including plan termination. The Company will provide payment
directly to the insurance company (Blue Cross Blue Shield of North Carolina). In
the event the Employee becomes covered under another employer’s group health
plan or otherwise ceases to be eligible for COBRA during the COBRA Premium
Period, the Employee must immediately notify the Company of such event. A breach
of this Agreement to make immediate notification shall result in the Employee
returning all but One Dollar of all payments made under this paragraph. Together
with the Severance Payment referenced in subparagraph 2(a), these payments are
referred to generally herein as the “Severance.”
 
c.    Employee acknowledges and agrees that Employee was not otherwise entitled
to this Severance, and that these benefits are being given as consideration in
exchange for Employee executing this Agreement and the general release contained
herein. Employee further acknowledges that Employee is not entitled to any
additional payment or consideration not specifically referenced in this
Agreement. Nothing in this Agreement shall be deemed or construed as an express
or implied policy or practice of the Company to provide these or other benefits
to any individuals other than Employee. The Company makes no representations or
warranties with respect to the tax consequences of Employee’s Severance provided
to Employee under this Agreement. Employee agrees and understands that he is
responsible for payment, if any, of federal, state, or local taxes on Employee’s
Severance, as well as for any penalties or assessments thereon. Employee further
agrees to indemnify and hold Company harmless from any claims, demands,
deficiencies, penalties, interest, assessments, executions, judgments, or
recoveries against Company for any amounts claimed due on account of Employee’s
failure to pay or delayed payment of federal, state, or local taxes, or
Employee’s treatment, handling, or other disposition of Employee’s Severance,
and for all damages sustained by Company by reason of any such claims, including
attorneys’ fees and costs.
 
3.    General Release and Covenant Not to Sue.
 
a. Employee releases Company from any and all claims, demands, actions, or
causes of action, known or unknown, arising or occurring at any time up to and
through the Effective Date of this Agreement (hereinafter, the “Claims
Released”), including but not limited to any claims which arise out of or are
related in any way to his employment with, or separation of employment from,
Company, and any claims for attorneys’ fees. The Claims Released include, but
are not limited to, any claims which arise under federal, state, or local law,
statute, regulation, constitution, or common law for discrimination, including
but not limited to any claims for breach of employment contract, harassment
(sexual or otherwise), wrongful discharge, constructive discharge, retaliation,
fraud, misrepresentation, defamation, violation of public policy, intentional
infliction of emotional distress, invasion of privacy, interference with
contract rights or opportunities, negligent and/or wanton supervision, and any
other claims of breach of contract or tort, including but not limited to any
claim pursuant to Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the
Occupational Safety and Health Act, the Employee Retirement Income Security Act,
the North Carolina Retaliatory Employment Discrimination Act, the North Carolina
Equal Employment Practices Act, and the North Carolina Persons with Disabilities
Protection Act.
 
b. Employee agrees he will not, and will not allow anyone acting in his name
and/or on his behalf to, file, or join in any lawsuit against Company on the
basis of the Claims Released, and further agrees any such lawsuit would be null,
void, and appropriate for immediate withdrawal and/or dismissal. Employee waives
any right to, and agrees not to accept, any resulting award should such lawsuit
be filed by anyone else in his name and/or on his behalf.
 
c. Employee agrees that he will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation, prosecution, or defense of any
disputes, differences, grievances, claims, charges, or complaints between any
third party and Company and/or involving Company (hereinafter, “Third-Party
Complaints”), unless under a subpoena or other court order to do so. Employee
agrees both to immediately notify Company upon receipt of any such subpoena or
court order, and to furnish to Company, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation, prosecution, or defense of any
Third-Party Complaints, Employee shall state no more than that he cannot provide
counsel or assistance. Employee agrees that the restrictions imposed in this
paragraph 3(c) shall include, but not be limited to, serving as an expert
witness in any legal proceeding for a party adverse to Company, and to
encouraging, counseling, or assisting, in any manner, any stockholder, group of
stockholders, or advisors thereto, in an effort to influence any decisions,
actions, or policies of Company.
 
d. Notwithstanding anything suggested anywhere in this Agreement to the
contrary, nothing in this Agreement shall be construed to: (i) interfere with
the Employee’s rights under Section 7 of the National Labor Relations Act; (ii)
limit Employee's ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Labor, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Employee's right to receive an award for information provided to any Government
Agencies; (iii) as further confirmed in Section 7 below, to waive or compromise
any claims under the Fair Labor Standards Act (“FLSA”); (iv) waive any claims
arising after the date of execution of this Agreement, including but not limited
to claims for breach of this Agreement; or (v) to release any claims that may
not be released as a matter of law, such as claims for unemployment or workers’
compensation. Employee agrees to waive his right to recover monetary damages or
individual relief in any charge, complaint, or lawsuit filed by him or by anyone
else in his name and/or on his behalf in relation to any rights he retains at
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or the Department of Labor.
 
4.    Company Property.
 
a. Employee has assigned by virtue of his employment with the Company and does
hereby assign all writings, works of authorship, technology, inventions,
know-how, discoveries, ideas, processes, formulas, strategies, and other work
product of any nature whatsoever, that were created, prepared, produced,
authored, edited, amended, conceived, or reduced to practice by the Employee
individually or jointly with others during the period of Employee’s employment
by the Company and relating in any way to the business of the Company, research
or development of the Company, and all printed, physical, and electronic copies,
all improvements, rights, and claims related to the foregoing, and other
tangible embodiments thereof as well as any and all Proprietary Rights therein
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions, and
renewals, both domestic and foreign, solely and exclusively to the Company.
Employee acknowledges that all original works of authorship which were made by
Employee (solely or jointly with others) within the scope of Employee’s
employment by the Company and which are protectable by copyright are “works made
for hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101). The
term “Proprietary Rights” shall mean all trade secret, patent, copyright,
trademark, mask work, and other intellectual property rights throughout the
world, including the right to sue for past and future infringements. Employee
shall, at Company’s request and expense, assist Company in the preparation and
prosecution of any related patent and copyright application and shall execute
all documents deemed necessary by the Company for the filing thereof and/or the
vesting in the Company of all title thereto.
 
b. Employee certifies as a condition of the Company’s obligation to pay any
Severance Payment hereunder, Employee has first returned to Company all
Company-owned documents (including copies) and property in his possession or
control. “Company-owned documents” include, but are not limited to, any
writings, contracts, records, files, tape recordings, correspondence,
photographs, communications, summaries, data, notes, memoranda, diskettes, or
any other sources containing information which relates to or references Company
and which was provided by Company or obtained by the Employee as a result of
Employee’s employment with Company. Employee further certifies he has not made
copies of Company-owned documents for any purpose other than performing his job
duties while employed at Company. Employee also certifies that he has returned
all Company owned property, including but not limited to his, computer, keys and
has provided all passwords and usernames, as requested in his termination
meeting.
 
5.    Representation of No Wrongful Conduct. Employee represents and warrants
that he has not engaged in any activity which would constitute wrongful conduct,
including, but not limited to, fraud, material misrepresentation, violation of
any federal, state, or local law, or any conduct contrary to Company’s existing
policies.
 
6.    Cooperation. Prior to and after the Effective Date, Employee agrees he
will reasonably and lawfully assist Company in the protection of Company’s
interests. By way of example only, Employee agrees he will cooperate with
Company: (a) concerning requests for information about the business of Company
and/or his involvement and participation therein; (b) in connection with any
investigation or review by Company and/or any federal, state, or local
regulatory, quasi-regulatory, or self-governing authority (including, without
limitation, the Securities and Exchange Commission) as any such investigation or
review relates to events or occurrences that transpired while Employee was
employed by Company; (c) in the defense and/or investigation of any Third-Party
Complaints, whether actual or threatened; and (d) with respect to transition and
succession matters. Employee’s cooperation shall include, but not be limited to
meeting and speaking with officers, employees, or attorneys of Company at
reasonable times and locations, executing accurate and truthful documents,
participating as a witness in any litigation, arbitration, hearing, or other
proceeding, and taking such other actions as may reasonably be requested by
Company to effectuate the foregoing. Upon receipt by Company of suitable
documentation, Company will reimburse Employee for all reasonable and necessary
travel and other expenses which Employee may incur at the specific request of
Company and as approved by Company in advance.
 
7.    Wages Paid in Full. Employee acknowledges that his last day of work with
Company is May 29, 2018 (the “Separation Date”). The Company will continue to
provide Employee with wages through May 29, 2018, regardless of whether Employee
executes this Agreement. All final wages earned, including any earned bonuses
and accrued but unused PTO, if any, will be paid as of May 29, 2018. These
amounts will be paid on the Company’s next regularly scheduled payroll date. The
Company will provide Employee with all necessary information needed for
separating and/or continuing any benefits. With these payments, Employee
warrants that he does not claim and has no claim he is owed any further wages
for his service to Company, including but not limited to overtime or commission,
and has no contention Company has denied his any rights under the FLSA or the
North Carolina Wage and Hour Act (NCWHA), Employee is not waiving or
compromising any claims under the FLSA but rather, represents and warrants he
has no FLSA or NCWHA claims against Company. Employee further represents and
warrants he has no prospective claims against Company under the Family and
Medical Leave Act (“FMLA”) and thus, is not waiving or compromising any
prospective FMLA claims against Company.
 
8.    Confidentiality; Non-Interference. Employee agrees not to disclose,
reveal, or divulge to any third person, firm, corporation, or entity information
specific to Company’s business, confidential or otherwise, or allow any action
to be taken on his behalf to obtain such a disclosure that he obtained during
his employment, and will not provide information or issue statements regarding
Company. Employee further agrees not to contact or allow someone on his behalf
to contact Company in an attempt to obtain or share information concerning
Company’s business dealings.  These confidentiality and non-interference
covenants are subject to exception, to allow disclosure to the extent required
to enforce this Agreement, as required by law, or as to certain individuals
employed by Employee for legitimate business reasons who may have a need to know
(e.g., accountants, tax advisors, financial advisors, or attorneys) to whom the
details may be disclosed on the condition that an instruction will be made prior
to disclosure, and an agreement obtained, that the information may not be
disclosed outside the terms of this provision. Employee agrees if he is
compelled by law to disclose any terms of this Agreement, Employee will
immediately notify the CFO at gleb.mikhailov@mobilesmith.com, phone number
919-237-4186, or via writing at 5400 Trinity Rd., Suite 208, Raleigh NC, 27607.
In the event of a breach by Employee of these Confidentiality and Restrictive
Covenants, in addition to the Remedies set forth in Section 11 below, any and
all portions of the Severance must be returned to the Company.

 
9.    Confidentiality of Company Information.
 
            a.     Employee understands and acknowledges that during the course
of Employee’s employment by the Company, he has gained access to and learned
about confidential, secret, and proprietary documents, materials, data, and
other information, in tangible and intangible form, of and relating to the
Company and its businesses, employees, and existing and prospective customers,
suppliers, investors, and other associated third parties (the “Confidential
Information”). The Employee further understands and acknowledges that the
Confidential Information and the Company’s ability to reserve the Confidential
Information for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by the Employee will cause
irreparable harm to the Company, for which remedies at law will not be adequate
and may also cause the Company to incur financial costs, loss of business
advantage, and liability under confidentiality agreements with third parties.
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information regarding the Company and its business not generally
known to the public, in spoken, printed, electronic or any other form or medium,
including such information relating directly or indirectly to: business
processes, practices, policies, plans, operations, services, strategies,
transactions, potential transactions, negotiations, and pending negotiations;
trade secrets; sources of material; supplier or vendor information/lists;
financial information; pricing information; design information; revenue; costs;
product plans, designs or specifications; customer information or lists of the
Company or its businesses or of any other person or entity that has entrusted
information to the Company in confidence. The Employee understands that the
above list is not exhaustive, and that Confidential Information also includes
other information that is or was marked or otherwise identified as confidential
or proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is or was known or used. The Employee understands and agrees that
any Confidential Information which was developed by him in the course of his
employment by the Company shall be subject to the terms and conditions of this
Agreement as if the Company furnished the same Confidential Information to the
Employee in the first instance.
 
b. Confidential Information shall not include information that is generally
available to and known by the public, provided that such disclosure to the
public is through no direct or indirect fault of the Employee or person(s)
acting on the Employee’s behalf. Under the Defend Trade Secrets Act of 2016,
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, if Employee files a lawsuit for retaliation
for reporting a suspected violation of law, then Employee may disclose the trade
secret to Employee’s attorney and use the trade secret information in a court
proceeding, if Employee files any document containing the trade secret under
seal and does not disclose the trade secret, except pursuant to court order.
 
c. The Employee agrees and covenants: (i) to treat all Confidential Information
as strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever not having a need to know and authority to know and
use the Confidential Information in connection with the business of the Company
and, in any event, not to anyone outside of the direct employ of the Company
except as was required in the performance of the Employee’s employment duties to
the Company, as allowed or required by this Agreement, and only with the prior
consent of an authorized officer acting on behalf of the Company in each
instance; and (iii) not to access or use any Confidential Information, and not
to use, disclose, or copy any documents, records, files, media, or other
resources containing any Confidential Information, or remove any such documents,
records, files, media, or other resources from the premises or control of the
Company, except as was required in the performance of the Employee’s authorized
employment, as described, allowed, or required by this Agreement, or with the
prior consent of an authorized officer acting on behalf of the Company. Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required or permitted by applicable law or regulation, or pursuant to the
valid order of a court of competent jurisdiction or an authorized Government
Agency, provided that such disclosure does not exceed the extent of disclosure
required by such law, regulation, or order. The Employee shall provide written
notice of any such order to an authorized officer of the Company within three
(3) days of receiving such order, but in any event sufficiently in advance of
making any disclosure to permit the Company to contest the order or seek
confidentiality protections, as determined in the Company’s sole discretion.
 
d. The Employee understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately and shall continue until such time as such Confidential Information
has become public knowledge other than as a result of the Employee’s breach of
this Agreement. The terms of this Agreement do not change or otherwise modify
the duty of loyalty and any other duties of confidentiality Employee owed to the
Company during his employment.
 
10.    Restrictive Covenants. Employee agrees and covenants that he will not,
without the prior written consent of the Company, engage in the following
activities on Employee’s own behalf, or on behalf of any other business or
entity, whether as an owner, consultant, or otherwise:
 
a. For a period of one (1) year following the Effective Date, Employee will not
directly or indirectly Solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company with whom
Employee worked in the twelve (12) months immediately preceding the Separation
Date. As used in this sub-paragraph, “Solicit” shall mean to recruit, cause,
induce, encourage, influence, interfere with, entice, call on, or otherwise
attempt to take business or employees away from the Company.
 
b. For a period of one (1) year following the Effective Date, and applicable
anywhere in the United States, Employee will not own, manage, operate, control,
participate in the ownership, operation, or control of, or perform services (as
an employee, consultant or otherwise) comparable to the duties the Employee
performed for the Company during the twelve (12) months immediately preceding
the Separation Date, for any company competitive with the Business. The parties
agree, however, that the Employee’s ownership of any stock or securities (not to
exceed two (2) percent of any class of stock or securities) of a corporation,
which is a competitor of the Company, will not be a violation of the foregoing
restrictions. As used in this subparagraph, “Business” shall mean any business
related to creating, designing, customizing, coding, selling, servicing or
distributing mobile branded hospital applications for the healthcare industry or
conducting research or development with regard thereto. For purpose of clarity,
“Business” shall not include individual hospitals or other medical providers.
 
11.    Remedies. All terms, provisions, and conditions of this Agreement were
materially bargained for by Company. Employee agrees Company would not have an
adequate remedy at law and would be irreparably harmed if the Employee were to
breach any provision of this Agreement, particularly the Confidentiality of
Company Information and Restrictive Covenants. The Employee acknowledges and
agrees that the services he rendered were of a special and unique character;
that he held a position uniquely essential to the management, organization or
service of the Company; that he obtained knowledge and skill relevant to the
Company’s industry, methods of doing business and marketing strategies by virtue
of his employment; and that the terms and conditions of this Agreement are
reasonable under these circumstances and that the terms of this Agreement do not
subject him to undue hardship. Employee agrees that, in the event of a breach by
the Employee, Company will be entitled to equitable relief, temporary or
permanent injunctive relief, in addition to all other damages and remedies
available at law or in equity without the necessity of showing any actual
damages or that monetary damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages, or other available forms of relief. The Employee and the
Company also agree that in any action or proceeding related to or arising from
this Agreement brought by either party against the other party, the prevailing
party shall be entitled to reasonable attorneys’ fees and costs incurred in
bringing or defending said action or proceeding upon entry of a definitive
judgment by a court of competent jurisdiction.
 
12.    Forum and Construction. This Agreement shall be construed pursuant to the
laws of the State of North Carolina, without giving effect to any choice or
conflict of law provision or rule (whether of the State of North Carolina or any
other jurisdiction). The venue for any action to enforce the terms of this
Agreement shall be in a state or federal court in Wake County, North Carolina.
This statement shall be read as a mandatory venue selection clause. The language
of this Agreement shall be construed as a whole, according to its fair meaning.
Titles and headings to paragraphs in this Agreement are for the purpose of
convenience of reference only and shall in no way limit, define, or otherwise
affect the provisions hereof.  Any modification of this Agreement shall be
ineffective unless in writing signed by the party against whom it is enforced.
This Agreement shall be binding upon the Employee’s successors and assigns, as
well as Company’s successors and assigns. No waiver of any breach of any term of
this Agreement shall be a waiver of any other breach of this Agreement.
 
13.    Severability. Should any portion of Section 3 hereof be determined
unenforceable for any reason, Employee shall return to Company, within thirty
(30) days of such finding, any Severance provided to Employee, and all remaining
obligations imposed by this Agreement shall terminate immediately. Except as
immediately stated otherwise, the provisions of this Agreement are severable and
divisible, and the invalidity of any provision shall not affect or limit the
enforceability of the remaining provisions.
 
14.    No Admission. Nothing in this Agreement constitutes an acknowledgment or
admission of liability or wrongdoing by Company. Company specifically denies
having engaged in any unlawful or wrongful act or omission but enters into this
Agreement to provide the Employee with transitional assistance in the form of
the Severance Payment provided by this Agreement, and to otherwise confirm the
amicable termination of the employment relationship on mutually acceptable
terms. This Agreement shall not be construed to render the Employee a
“prevailing party” under any law, order, or regulation allowing attorneys’ fees
or costs to a party who “prevails” in any manner or sense.
 
15.    Tax Liability; Section 409(a) of the IRC. All payments made pursuant to
this Agreement will be reported to the IRS. The Company expresses no opinion
concerning the allocation or taxability of these payments. Employee acknowledges
that, to the extent that Employee may incur any additional tax liability as a
result of the payments made to him under this Agreement, such liability is his
sole responsibility. Employee is hereby advised to seek professional tax advice.
This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (Section 409A) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral, and shall be excluded from Section 409A to
the maximum extent possible. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event, will the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Employee. To the extent necessary, each Severance Payment should be
considered an “installment” pursuant to Section 409(a) of the IRC.
 
16.     Effective Date. Employee certifies that he has been given the
opportunity to review and consider the terms of this Agreement through 5:00 p.m.
EST on June 1, 2018, although Employee may accept the terms of this Agreement at
any time prior to June 1, 2018. Employee certifies that this Agreement is
entered into knowingly and voluntarily and that the Severance is made without
any pre-existing obligation by the Company, and that he understands that the
terms of this Agreement will become legally binding, effective and irrevocable
the date this Agreement is signed. Employee may accept this Agreement by
returning a signed original, either in person, by e-mail or by facsimile to the
Company’s CFO at gleb.mikhailov@mobilesmith.com, phone number 919-237-4186, or
via writing at 5400 Trinity Rd., Suite 208, Raleigh NC, 27607. Employee received
this Agreement on May 29, 2018.
 
17.     Mutual Non-Disparagement. Each Party agrees and covenants that it shall
not at any time make, publish or communicate to any other person or entity or in
any public forum, any defamatory or disparaging remarks, comments, or statements
concerning either Party or concerning either Party’s current or future
businesses, Companies, affiliations, name or likeness, Company operations,
services, employees, agents, owners, directors or officers. This Section will
survive the termination of this Agreement for any reason and should not be read
to prevent Employee from exercising any rights she may have under the National
Labor Relations Act, or any other State, Federal or Local law.
 
18.    Acknowledgments. Employee understands, in addition to the acknowledgments
in Section 16 above, that he will bear his own costs, attorneys’ fees, and other
fees incurred in connection with the preparation of this Agreement, as will
Company bear its own costs, attorneys’ fees, and other fees related to same; and
understands this Agreement releases and waives known and unknown claims and has
other important legal consequences. Employee further acknowledges no other
promises, agreements, or representations, or explanations of any kind have been
made to him by Company to cause him to agree to or sign this Agreement. Employee
acknowledges that this Agreement and/or the end of Employee’s employment may
affect and/or trigger Employee’s rights to exercise any and/or all of his stock
options pursuant to his options contract dated March 10, 2010 to acquire 75,000
shares of the Company stock and options contract dated November 21, 2016 to
acquire 175,000 shares of the Company stock, which are separate and apart from
this Agreement. acknowledges and that Employee has read, knows, and understands
the entire contents of this Agreement, including its final and binding effects.
This Agreement contains the entire agreement between the Employee and Company
relating to their employment relationship and the matters contemplated by this
Agreement and fully supersedes any prior agreements or understandings between
the Employee and Company, Employee acknowledges that he is signing this
Agreement knowingly and voluntarily of his own free will.
 
 
Employee’s Signature:
 



 
 
 
 
 
June 1, 2018



/s/  Bob Dieterle

 
 
 
Bob Dieterle

 

 
 
 
 
 
June 1, 2018
By:  
/s/  Randy Tomlin

 
 
 
Randy Tomlin

 
 
 
Board Chairman and CEO, MobileSmith Inc.

    


 
 

 




 
 
 


 
 
